 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   FIRAS DJELASSI,

 9                              Petitioner,                 Case No. 19-491-RSM

10          v.                                              ORDER APPOINTING FEDERAL
                                                            PUBLIC DEFENDER
11   ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13

14          Petitioner filed this 28 U.S.C. § 2241 immigration habeas action pro se to obtain release

15   from immigration detention or a bond hearing. He has been detained without a bond hearing

16   since May 21, 2018. The Government has moved to dismiss, arguing that Petitioner is lawfully

17   detained under 8 U.S.C. § 1225(b)(1) and that his continued detention does not violate due

18   process. (Dkt. # 7.) Petitioner did not file a response.

19          Having reviewed the Government’s motion to dismiss, the Court concludes that because

20   of the complex issues involved in this case, the interests of justice require that the Office of the

21   Federal Public Defender be appointed to represent Petitioner in this matter. See 18 U.S.C. §

22   3006A(a)(2)(B). At the direction of the Court, Petitioner submitted an application to proceed in

23   forma pauperis (dkt. # 10), which establishes his financial eligibility as required by statute.



     ORDER APPOINTING FEDERAL
     PUBLIC DEFENDER - 1
 1   Accordingly, the Court APPOINTS the Federal Public Defender for the Western District of

 2   Washington to represent Petitioner in these proceedings.

 3          Within 14 days of the date of this Order, the Federal Public Defender shall enter an

 4   appearance. Within 21 days of the date of this Order, the parties shall meet, confer, and propose

 5   a new noting date for the Government’s motion to dismiss in order to allow the Federal Public

 6   Defender time to prepare and file a response on Petitioner’s behalf.

 7          The Clerk is directed to send copies of this order to the parties and to the Honorable

 8   Ricardo S. Martinez.

 9          Dated this 5th day of August, 2019.


                                                          A
10

11                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23



     ORDER APPOINTING FEDERAL
     PUBLIC DEFENDER - 2
